DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 06 November 2020, have been entered in full. Claims 1-38, 42-45, 53-55 are canceled. Claims 50-52, 56-58 are withdrawn from consideration as being drawn to a non-elected invention. The terminal disclaimer filed on 26 November 2020 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Claims 39-41, 46-49 are under examination.

Withdrawn Objections And/Or Rejections
The rejection to claims 39-41, 46-49 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,931,376, as set forth at pages 7-8 of the previous Office Action (06 November 2020), is withdrawn in view of the submitted Terminal Disclaimer (26 November 2020).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 39-41, 46-49 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 20-22 of copending Application No. 12/576,750 (reference application).
	The basis for this rejection is set forth at pages 4-7 of the previous Office Action (06 November 2020). 
	Applicant argues that the rejection over the '750 application claims is a provisional rejection. Applicant states that the '750 application claims priority ultimately to the same International application, but not to provisional application No. 60/782,689, filed on March 16, 2006. Applicant states that the present application claims priority to the March 16, 2006 provisional application and thus would be considered the earliest filed of the two applications. Applicant cites the MPEP: “If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent.  Applicant cites MPEP §804(I)(B)(1)(b). Applicant argues that upon entry of the attached terminal disclaimer, the provisional nonstatutory double patenting rejection will be the only rejection remaining. 
Applicant’s argument have been fully considered but are not found persuasive because of the New Rejections. Please see below. The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.
NEW REJECTIONS/OBJECTIONS 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-41, 46-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 39 (and dependent claims) are indefinite because of the recitation “..SEQ ID No. 11, and SEQ ID No.;”.  The claim is missing a sequence identifier. The metes and bounds of the claim cannot be determined. 
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.  Claims 39, 40, 41, 46, 48 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 5 of U.S. Patent No. 8,703,911. 
The instant claims are drawn to a pharmaceutical composition comprising at least one complex formed between a cytokine selected from the group consisting of monokine induced by gamma interferon (MIG) and eosinophil chemotactic protein (Eoxtaxin 1, 2, 3) and a peptide selected from the group consisting of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, and SEQ ID NO:12 and a physiologically acceptable carrier. The claims are further drawn to the pharmaceutical composition according to in a form suitable for injection and wherein the pharmaceutical composition is a chemokine.
	The claims of U.S. Patent No. 8,703,911 are drawn to a pharmaceutical composition comprising a peptide, a cytokine, and a physiologically acceptable carrier, wherein the peptide is selected from the group consisting of: (a) a peptide of the amino acid sequence of SEQ ID NO: 5; (b) a peptide of (a) capable of binding to a cytokine selected from the group consisting of Monokine Induced by Gamma Interferon (MIG), Eotaxin 2, and Eotaxin 3, wherein the peptide of SEQ ID NO:5 has been changed at one, two, or three amino acid positions; and (c) a peptide of (a) or (b) wherein at least one amino acid has been chemically modified. The claims are further drawn to the pharmaceutical composition according to in a form suitable for injection and wherein the pharmaceutical composition is a chemokine. 
MPEP 804 teaches: Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." 
	In the instant case, U.S. Patent No. 8,703,911 teaches SEQ ID NO:5 as  WVFGNAMCK. The instant specification teaches SEQ ID NO:2 as WVFGHGMCK. The instant specification teaches SEQ ID NO:9 as WVFGSGLCK.  Both SEQ ID NO:2 and SEQ ID NO:9 are encompassed by a peptide SEQ ID NO:5 wherein 2 or 3 amino acid positions have been changed. 
Although the claims at issue are not identical, they are not patentably distinct from each other. It would have been obvious to modify the pharmaceutical composition comprising a peptide and cytokine, as taught in the claims of U.S. Patent No. 8,703,911, to make the instant product. One having ordinary skill in the art would have 
	
	
	
	2.  Claims 39, 40, 41, 46, 48 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 5 of U.S. Patent No. 9,416,158.
The instant claims are drawn to a pharmaceutical composition comprising at least one complex formed between a cytokine selected from the group consisting of monokine induced by gamma interferon (MIG), monocyte chemoattractant protein-1 (MCP-1),  regulated on activation, normal T cell expressed and secreted (RANTES) and interferon gamma-induces protein 10 (IP-10) and a peptide selected from the group consisting of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, and SEQ ID NO:12 and a physiologically acceptable carrier. The claims are further drawn to the pharmaceutical composition according to in a form suitable for injection and wherein the pharmaceutical composition is a chemokine.
	Claims 1-4 and 5 of U.S. Patent No. 9,416,158 are drawn to a method comprising administering a  pharmaceutical composition selected from the group consisting of: the peptide of SEQ ID NO:5 wherein the peptide has been changed at one, two or three amino acid positions and a chemokine selected from the group consisting of MIG, RANTES, MCP-1 and IP-10 and a pharmaceutically acceptable carrier; the peptide of amino acid sequence NO:3 and a chemokine selected from the group consisting of 
	MPEP 804 teaches: Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined."
	In the instant case, U.S. Patent No. 9,416,158 teaches SEQ ID NO:5 as  WVFGNAMCK. The instant specification teaches SEQ ID NO:2 as WVFGHGMCK. The instant specification teaches SEQ ID NO:9 as WVFGSGLCK.  Both SEQ ID NO:2 and SEQ ID NO:9 are encompassed by a peptide SEQ ID NO:5 wherein 2 or 3 amino acid positions have been changed.



	
				Conclusion

			No claims are allowed. 	
	



	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       

	
/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        3/1/2021




	
	

SEQUENCE SEARCH RESULT A
This page gives you Search Results detail for the Application 15895699 and Search Result 20210210_082244_us-15-895-699-1.minpct99.rai. 



Title:          US-15-895-699-1
Perfect score:  44
Sequence:       1 SYYDDVGL 8

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
   
     2      44  100.0      8  9  US-14-257-447-1            Sequence 1, Appli

	
RESULT 2
US-14-257-447-1
; Sequence 1, Application US/14257447
; Patent No. 9416158
; GENERAL INFORMATION
;  APPLICANT: PROTAGONISTS LTD
;  TITLE OF INVENTION: PHARMACEUTICAL COMPOSITIONS FOR ALTERING IMMUNE SYSTEM FUNCTIONING
;  FILE REFERENCE: 1732205
;  CURRENT APPLICATION NUMBER: US/14/257,447
;  CURRENT FILING DATE: 2014-04-21
;  PRIOR APPLICATION NUMBER: 12225122
;  PRIOR FILING DATE: 2010-01-19
;  NUMBER OF SEQ ID NOS: 13
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 1
;  LENGTH: 8
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-257-447-1

  Query Match             100.0%;  Score 44;  DB 9;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SYYDDVGL 8
              ||||||||
Db          1 SYYDDVGL 8	
	
	
	
	
	


SEQUENCE SEARCH RESULT B	

This page gives you Search Results detail for the Application 15895699 and Search Result 20210210_082244_us-15-895-699-3.minpct99.rai. 



Title:          US-15-895-699-3
Perfect score:  42
Sequence:       1 LFGNDCE 7

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    2      42  100.0      7  9  US-14-257-447-3            Sequence 3, Appli

	
RESULT 2
US-14-257-447-3
; Sequence 3, Application US/14257447
; Patent No. 9416158
; GENERAL INFORMATION
;  APPLICANT: PROTAGONISTS LTD
;  TITLE OF INVENTION: PHARMACEUTICAL COMPOSITIONS FOR ALTERING IMMUNE SYSTEM FUNCTIONING
;  FILE REFERENCE: 1732205
;  CURRENT APPLICATION NUMBER: US/14/257,447
;  CURRENT FILING DATE: 2014-04-21
;  PRIOR APPLICATION NUMBER: 12225122
;  PRIOR FILING DATE: 2010-01-19
;  NUMBER OF SEQ ID NOS: 13
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 3
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-257-447-3

  Query Match             100.0%;  Score 42;  DB 9;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LFGNDCE 7
              |||||||
Db          1 LFGNDCE 7